Exhibit 99.1 FOR IMMEDIATE RELEASE Spartan Motors Reports Third Quarter 2012 Results CHARLOTTE, Mich., Oct. 30, 2012 – Spartan Motors, Inc. (NASDAQ: SPAR) (“Spartan” or the “Company”) today announced operating results for the third quarter of 2012.Revenues totaled $112.9 million compared to $120.3 million in the third quarter of 2011.Spartan reported a net loss of $0.3 million for the third quarter of 2012, or ($0.01) per diluted share compared to net income of $3.2 million, or $0.10 per diluted share in the third quarter of 2011.Excluding pre-tax restructuring charges of $1.6 million, Spartan posted adjusted operating earnings for the quarter of $0.02 per diluted share. For the quarter ended Sept. 30, 2012, Spartan began reporting its operating results in three segments: Emergency Response (ER), Delivery & Service Vehicles (DSV) and Specialty Vehicles (SV).Results for these segments are included below. Third Quarter 2012 Summary: ● Net sales of $112.9 million (down 6% from Q3 2011 sales of $120.3 million) ● Emergency Response sales totaled $39.9 million, up 12.9% from $35.3 million in Q3 2011 ● Delivery & Service Vehicle sales totaled $49.0 million, down 20.0% from $61.2 million in Q3 2011 ● Specialty Vehicles sales totaled $23.9 million, up 0.8% from $23.8 million in Q3 2011 ● GAAP results (including restructuring charges): ● Gross margin of 11.5% of sales, down from 17.0% in Q3 2011 ● Operating loss of $0.3 million and operating margin of (0.2)%, compared to operating income of $5.3 million and operating margin of 4.4% in Q3 2011 ● Net loss of $0.3 million, or ($0.01) per diluted share ● Adjusted operating results (non-GAAP, excluding restructuring charges): ● Adjusted gross margin of 12.9% of sales ● Adjusted operating income of $1.4 million, or 1.2% of sales ● Adjusted net income of $0.7 million, or $0.02 per diluted share ● Restructuring charges totaled $1.6 million, or $0.03 per diluted share in Q3 2012, mostly related to the previously disclosed sale of the Wakarusa, Ind. campus and move to Bristol, Ind. ● Tax expense for the quarter included $0.2 million related to a prior period tax position ● Earnings before interest, taxes, depreciation and amortization (EBITDA) was $3.6 million in Q3 2012 versus $7.6 million in Q3 2011 -more- ● Ending consolidated backlog of $168.3 million at Sept. 30, 2012 versus $173.3 million at June 30, 2012 and $142.6 million at Sept. 30, 2011; Q3 2012 new orders totaled $108.1 million ● Sales to businesses and consumers were 61% of total revenue versus 63% in Q2 2011 ● Cash balance of $26.7 million at Sept. 30, 2012 compared to $33.3 million at June 30, 2012 John Sztykiel, Chief Executive Officer of Spartan Motors, Inc., commented on the third quarter, “Spartan continued its trend of generating an adjusted operating profit through the third quarter of 2012 as our Emergency Response and Specialty Vehicles units posted growth in revenue and order backlog compared to the third quarter of 2011.The improved performance of these units underscores the importance of our diversification strategy as the growth in these segments partially offset a slower quarter in our Delivery & Service Vehicles unit.We are executing our plan and continuing our momentum in returning our ER and Specialty Vehicles units to growth and taking action to improve our operations.” Emergency Response Vehicles and Specialty Vehicles Gain in Third Quarter 2012 ● Spartan’s Emergency Response Vehicles segment, which includes both the Emergency Response Chassis and Emergency Response Bodies operations, posted a sales gain of $4.6 million, or 12.9%, in the third quarter of 2012 compared to the prior year.Sales of Spartan’s custom chassis accounted for most of the increase, as the market gradually recovered and responded favorably to Spartan’s new product offerings.During the quarter, Spartan shipped the first few ER chassis equipped with the Spartan APS advanced airbag restraint system. ● The Specialty Vehicles segment generated revenue of $23.9 million in the third quarter of 2012, up 0.8% from $23.8 million in the year-ago third quarter.Most of the increase came from higher sales of recreational vehicle chassis, which totaled $17.1 million for the third quarter of 2012, an increase of $3.0 million, or 20.9%, over the third quarter of 2011.RV chassis sales increased as RV manufacturers using Spartan’s custom chassis increased their sales and market share during the third quarter of 2012. ● The Delivery & Service Vehicles segment posted third quarter 2012 revenue of $49.0 million, down from $61.2 million in the third quarter of 2011.The revenue decline was largely due to the decline in aftermarket accessory sales during the most recent third quarter.Vehicle sales in Q3 2012 were adversely affected to a lesser extent by a decline in walk-in van sales compared to Q3 2011 when DSV shipped a record number of units to a major customer.Shortages of some materials also pushed out production of some walk-in van units beyond Q3 2012.Partially offsetting the decline in walk-in van sales was an increase in truck body sales in Q3 2012 compared to Q3 2011.In addition, production of the Reach van in Charlotte commenced during the third quarter, with 182 units shipped during the period. ● Spartan’s gross margin excluding restructuring items was 12.9% in the third quarter of 2012 versus 17.0% in the third quarter of 2011.Compared to the third quarter of 2011, the gross margin was negatively impacted by lower revenue, including the absence of keyless entry sales at DSV.Including restructuring items of $1.5 million in the third quarter of 2012, gross margin was 11.5% of sales. ● Restructuring charges were related to the relocation of DSV’s Utilimaster operations to Bristol, Ind., including $0.9 million in impairment charges to the value of the Wakarusa, Ind. campus. The additional impairment was taken to reflect the expected realizable value of the buildings as discussed in the Company’s prior releases. -more- ● Operating expenses in the third quarter of 2012 declined by $2.1 million to $13.1 million, or 11.6% of sales, excluding restructuring charges, compared to $15.2 million, or 12.6% of sales, in the third quarter of 2011.Including restructuring charges of $0.1 million, or 0.1% of sales, operating expenses for the third quarter of 2012 amounted to $13.2 million, or 11.7% of sales. Operating expenses declined year over year due to management’s ongoing efforts to control expenses. ● Tax expense for the third quarter of 2012 was $0.1 million.The company’s effective tax rate was impacted unfavorably due to a state court ruling regarding a prior period tax position that occurred in the third quarter.This event was a non-recurring, discrete event for tax purposes that required recognizing the entire impact of the uncertain tax position in the third quarter. Investment at Bristol Continues, Inventories Rise Due to Product Shipment Timing ● At the end of the third quarter of 2012, the Company’s cash balance stood at $26.7 million, down from $33.3 million at the end of the second quarter of 2012.Cash balances were reduced by $6.6 million due to an increase in inventory of $13.3 million, partially offset by an increase in accounts payable of $7.6 million.Inventories in the ER segment increased by $6.6 million, largely due to delays in receiving commercial chassis that pushed out production schedules and shipment dates beyond Sept. 30, 2012.During the quarter, the Company invested $4.3 million in capital equipment, including $3.6 million for the Bristol, Ind. facility. Gradual Recovery in Markets Continues, Management Cautiously Optimistic Joe Nowicki, Spartan’s Chief Financial Officer, stated regarding the Company’s third quarter performance and outlook, “Our Emergency Response and Specialty Vehicles units performed well in the third quarter of 2012 and are expected to maintain that momentum through the end of 2012.The third quarter was also a period of significant investment in Bristol which, along with higher inventories in the DSV and ER units, reduced our cash balances.We expect inventories to be reduced during the fourth quarter of 2012, along with lower capital spending.With orders booked for the rest of the year, we look for 2012 revenue to increase from 2011 in the mid- to upper-single digits and expect the adjusted gross margin for the year to be in the 14 – 14.5% range, with adjusted operating expenses of 12 – 12.5%.Looking ahead to 2013, we expect revenue to grow in the mid-single digits over 2012.We will continue to manage our cost structure and expect to make progress toward our goals of 17% gross margins, 11% operating expenses, and 6% operating income.” John Sztykiel concluded, “Despite the challenging year-over-year comparison to the third quarter of 2011, we kept moving forward toward our goals.Some of our accomplishments include moving Reach production to Charlotte and shipping 182 units during the quarter, making more progress on relocating Utilimaster to Bristol, Ind. and receiving additional orders for the Reach from UPS and FedEx.Operationally, the fourth quarter of 2012 is important as we start the move of Utilimaster from Wakarusa, Ind. to Bristol, which we expect to yield annualized savings of $4 million.The investments we made in Emergency Response are paying off and our business is becoming stronger.In closing, we have two strong brands, Utilimaster and Spartan, as demonstrated by the 18% growth in backlog compared to the third quarter of 2011, that are leading us forward in these challenging times.Recognizing the positives with the challenges, we will continually refine and execute our plan to ensure that we move Spartan forward.” -more- Reconciliation of Non-GAAP Financial Measures This release contains adjusted gross profit, adjusted gross margin, adjusted operating expenses, adjusted operating income, adjusted net earnings (loss) and adjusted earnings (loss) per share measures, as well as earnings before interest, taxes, depreciation and amortization (EBITDA), which are all Non-GAAP financial measures. These are calculated by excluding items that we believe to be infrequent or not indicative of our operating performance.For the periods covered by this release such items consist of expenses associated with restructuring actions taken to improve the efficiency and profitability of certain of our manufacturing operations and adjust our cost structure to the current business climate.We present these adjusted Non-GAAP measures because we consider them to be important supplemental measures of our performance and believe them to be useful to show ongoing results from operations distinct from items that are infrequent or not indicative of our operating performance.We define EBITDA as operating income (loss) excluding restructuring charges, less depreciation and amortization.We believe EBIDTA is a useful tool that allows comparison of financial performance by eliminating the impact of differences in capital structure, restructuring charges and capital spending, among others, between different time periods or industries. The adjusted Non-GAAP measures are not measurements of our financial performance under GAAP and should not be considered as an alternative to gross profit, gross margin, operating expense, operating income, net earnings (loss) or earnings (loss) per share under GAAP. These adjusted Non-GAAP measures have limitations as analytical tools and should not be considered in isolation or as a substitute for analysis of our results as reported under GAAP. In addition, in evaluating the adjusted Non-GAAP measures, you should be aware that in the future we may incur expenses similar to the adjustments in this presentation, despite our assessment that such expenses are infrequent or not indicative of our operating performance.Our presentation of the adjusted Non-GAAP measures should not be construed as an inference that our future results will be unaffected by unusual or infrequent items. We compensate for these limitations by providing equal prominence of our GAAP results and using adjusted Non-GAAP measures only as a supplement. The following table reconciles gross profit to adjusted gross profit, gross margin to adjusted gross margin, operating income to adjusted operating income, operating expense to adjusted operating expense, net earnings (loss) to adjusted net earnings (loss), earnings (loss) per share to adjusted earnings (loss) per share and operating income (loss) to EBITDA for the periods indicated. Financial Summary (Non-GAAP) (In thousands, except per share data) (Unaudited Three Months Ended September 30, Nine Months Ended September 30, % of sales % of sales % of sales % of sales Gross profit/Gross margin $ Add back:restructuring charges - - Adjusted gross profit/Adjusted gross margin $ Operating expenses $ Less:restructuring charges - - Adjusted operating expenses $ -more- Three Months Ended September 30, Nine Months Ended September 30, % of sales % of sales % of sales % of sales Operating income (loss)/Operating margin $ ) ) $ $ $ Add back:restructuring charges - - Adjusted operating income/Adjusted operating margin $ Net income (loss) $ ) ) $ $
